DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Device with a Supporting Member and Bonded Metal Layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) are rejected as being anticipated by Oi (US 2017/0309499), hereinafter Oi.


Regarding claim 1, Oi (refer to Figure 5) teaches a semiconductor device (para 43 and para 1) comprising: 
a supporting member (20, see para 77) having a supporting surface facing in a thickness direction;
a conductive member (313, described as “first metal layer 313” in para 77) having an obverse surface facing a same side as the supporting surface faces in the thickness direction, and a reverse surface opposite to the obverse surface, the conductive member being bonded to the supporting member (20) such that the reverse surface faces the supporting surface; 
a semiconductor element (30, para 83; also see 43) bonded to the obverse surface; and 
a first metal layer (48, para 77; also see para 61 that describes metal materials) covering at least a part of the supporting surface, and 
a second metal layer (314 and 315, described as “second metal layer 314” and “aluminum layer 315” in para 77) covering the reverse surface, 
wherein the first metal layer (48) and the second metal layer (314 and 315) are bonded to each other (para 63 and 77).
Whereas claim 1 is a product claim, the claim recites a method of steps therein, i.e. “by solid phase diffusion”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 2, Oi (refer to Figure 5) teaches that the second metal layer includes a first layer (314) covering the reverse surface, and a second layer (315) positioned opposite to the conductive member (313) with respect to the first layer (314), and the first metal layer (48) and the second layer (315) are bonded to each other (inherent in keeping the layers together) by solid phase diffusion.
Whereas claim 2 is a product claim, the claim recites a method of steps therein, i.e. “by solid phase diffusion”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 3 that requires “the first layer is thicker than the second layer, and a Vickers hardness of the first layer is smaller than a Vickers hardness of the second layer”.    
Claim 6 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations “the first metal layer includes a third layer between the first layer and the second layer, and the third layer is thinner than each of the first layer and the second layer”. In Oi, there is no motivation to modify the first metal layer (i.e. 48, which is used for conductive joining) so that it includes “a third layer between the first layer and the second layer, and the third layer is thinner than each of the first layer and the second layer”.
Claims 12 and 15 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 12 that requires “the supporting member includes a first supporting plate that is electrically insulative” in conjunction with “the conductive member is thicker than the second supporting plate”.    
Claims 13-14 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 13 that requires “the supporting member is an insulating plate, the conductive member includes a first wiring layer having the obverse surface” in conjunction with“a base layer provided between the first wiring layer and the second wiring layer and containing carbon, and the base layer is thicker than the supporting member”.    
Claims 7-9 and 11 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 7 that requires “the reverse surface and one of the pair of second layers are bonded to each other” in conjunction with “the first metal layer and another one of the pair of second layers are bonded to each other by solid phase diffusion”.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/           Primary Examiner, Art Unit 2892